Order entered September 24, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00746-CV

                             JEK LENDING, L.L.C., Appellant

                                             V.

                             ANTELOPE 2001, L.P., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03599

                                         ORDER
        Before the Court is appellant’s September 20, 2018 unopposed second motion to abate

appeal or, alternatively, motion for extension of time to file a brief. We GRANT appellant’s

alternative motion for an extension of time to file a brief and extend the time to October 24,

2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE